Per Curiam.  Appellant, Kelly Vest, by and through his attorney, Stuart Vess, has filed a motion to file a belated appeal, which we will treat as a motion for rule on clerk. His attorney accepts responsibility for the untimeliness in filing the record and states in his motion that the lateness was due to a mistake on his part. We find that such error, admittedly made by an attorney for a criminal defendant, is good cause to grant the motion. See In Re: Belated Appeals in Criminal Cases, 265 Ark. 964 (1979) (per curiam); Jacks v. State, 344 Ark. 406, 39 S.W.3d 798 (2001). Appellant’s motion is granted. A copy of this per curiam will be forwarded to the Committee on Professional Conduct.